                                                            1   Mark C. Dangerfield, #010832
                                                                Mark.dangerfield@gknet.com
                                                            2   Dale C. Schian, #010445
                                                                dale.schian@gknet.com
                                                            3   Kenneth N. Ralston, #034022
                                                                ken.ralston@gknet.com
                                                            4   GALLAGHER & KENNEDY, P.A.
                                                                2575 East Camelback Road
                                                            5   Phoenix, Arizona 85016-9225
                                                                Telephone: (602) 530-8000
                                                            6   Facsimile: (602) 530-8500
                                                                Attorneys for Trustee Timothy H. Shaffer
                                                            7   Email: bkdocket@gknet.com
                                                            8
                                                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                            9
                                                                                           FOR THE DISTRICT OF ARIZONA
                                                           10
Gallagher & Kennedy, P.A.
                            Phoenix, Arizona 85016-9225
                             2575 East Camelback Road




                                                                In re:                                            Case No. 2:11-BK-28944-DPC
                                                           11
                                   (602) 530-8000




                                                                POTENTIAL DYNAMIX, LLC,                           Chapter 11
                                                           12
                                                                                      Debtor.                     Adv. No. 2-13-ap-00799
                                                           13
                                                                                                                  MOTION TO APPROVE THE
                                                           14                                                     TRUSTEE’S CONTINUED
                                                                                                                  ENGAGEMENT OF RESOLUTION
                                                           15                                                     STRATEGIES, LLP
                                                           16
                                                                TIMOTHY H. SHAFFER, Chapter 11
                                                           17   Trustee,
                                                           18                         Plaintiff,
                                                           19   v.
                                                           20   AMAZON SERVICES, LLC,
                                                           21                         Defendant.
                                                           22
                                                           23            Timothy H. Shaffer, the duly appointed Chapter 11 Trustee (“Trustee”) for Potential
                                                           24   Dynamix, LLC (the “Debtor”) in the above-captioned bankruptcy case (the “Case”),
                                                           25   requests the Court approve the Trustee’s continued engagement of Resolution Strategies,
                                                           26   L.L.P. (the “Firm”) as settlement counsel on the Case. Pursuant to 11 U.S.C. § 327(E) and


                                                          Case 2:13-ap-00799-DPC       Doc 333 Filed 02/09/21 Entered 02/09/21 08:58:48          Desc
                                                                                        Main Document    Page 1 of 3
  1   the Court’s Order [DE 534], the Trustee employed the Firm to assist as settlement counsel.
  2   The Firm has been engaged on the Case for three years. Per the Firm’s employment
  3   application approved by the Court [DE 532], the Firm’s employment was to terminate sixty
  4   days before trial.
  5          The Trustee requests a continuation of the Firm’s engagement on the Case as there
  6   remains a need for the Firm’s services as settlement counsel. The Firm will not impede the
  7   Case and remains a disinterested party. Additionally, the Trustee’s continued engagement
  8   of the Firm will be in the best interest of the estate.
  9          RESPECTFULLY SUBMITTED February 9, 2021.
 10                                                   GALLAGHER & KENNEDY, P.A.
 11
 12
                                                      By: /s/Dale C. Schian
 13                                                      Mark C. Dangerfield
                                                         Dale C. Schian
 14                                                      Kenneth N. Ralston
 15                                                      2575 East Camelback Road
                                                         Phoenix, Arizona 85004
 16                                                      Attorneys for Trustee Timothy H. Shaffer
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                                      2
Case 2:13-ap-00799-DPC       Doc 333 Filed 02/09/21 Entered 02/09/21 08:58:48          Desc
                              Main Document    Page 2 of 3
  1   COPY of the foregoing
      e-mailed February 9, 2021, to:
  2
      Eric J. Weiss (Admitted Pro Hac Vice)
  3   Mallory Gitt Webster (Admitted Pro Hac Vice)
      Perkins Coie, LLP
  4   1201 Third Avenue, #4900
      Seattle, Washington 98101-3099
  5   Attorneys for Amazon Services LLC
      EWeiss@perkinscoie.com
  6   MWebster@perkinscoie.com
  7   Richard M. Lorenzen, Esq.
      Perkins Coie, LLP
  8   2901 North Central Avenue, #2000
      Phoenix, Arizona 85012-2788
  9   Attorneys for Amazon Services LLC
      rlorenzen@perkinscoie.com
 10
      Elizabeth C. Amorosi
 11   Richard J. Cuellar
      Jennifer A. Giaimo
 12   Office of the U.S. Trustee
      230 N. 1st Ave., Suite 204
 13   Phoenix, Arizona, 85003
      Attorneys for U.S. Trustee
 14   Jennifer.a.giaimo@usdoj.gov
 15   Thomas H. Allen
      Michael A. Jones
 16   Allen Barnes & Jones, PLC
      1850 N. Central Ave., Suite 1150
 17   Phoenix, Arizona 85004
      Attorneys for Official Committee of Unsecured Creditors
 18   tallen@allenbarnes.law.com
      mjones@allenbarneslaw.com
 19
 20      /s/J. Magallanes
      8413143v4/29611-0001
 21
 22
 23
 24
 25
 26

                                                3
Case 2:13-ap-00799-DPC       Doc 333 Filed 02/09/21 Entered 02/09/21 08:58:48   Desc
                              Main Document    Page 3 of 3
